On Rehearing
Insistence is made by appellant that we are in error in holding that refused charge 4 was substantially covered by given charges 2 and 6. If it should appear that this charge was not fully covered, then we are of the opinion it was abstract under the evidence. Mr. Free testified that his conversation with insured as to the renewal of the 1947 policy was on February 23, 1948, when he was told that in order to keep the policy in benefits he would have to pay $1.50 that day, and instead, insured only paid $1.20 and took out the new policy which came down dated March 8, 1948.
There was no evidence that after the lapse of the policy the question of its reinstatement was ever discussed.
Application overruled.